Citation Nr: 1760418	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) (formerly characterized as nightmare disorder with anxiety), from November 22, 1994 to August 6, 2003, and over 30 percent from August 7, 2003 to June 8, 2005.

2.  Entitlement to an initial disability rating in excess of 20 percent for a lumbosacral spine disability from April 17, 2002 to February 5, 2009.

3.  Entitlement to an effective date prior to February 6, 2009, for grant of service connection for right L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and from September 1990 to April 1991.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from an April 1995 and a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was previously before the Board in March 2016 at which time it dismissed the issues of entitlement to initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009; and initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy.  The Board denied an effective date earlier than February 6, 2009 for the grant of service connection for right L5 radiculopathy, denied an initial evaluation in excess of 20 percent for lumbosacral spine disability prior to February 6, 2009, and granted a 70 percent rating for PTSD from June 9, 2005.  The Board remanded the issue of TDIU for referral for extraschedular consideration prior to June 9, 2005.

The Veteran appealed the March 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded, in part, the Board's decision.  The JMR indicated that the Board erred in denying an earlier effective date for right L5 radiculopathy, a higher rating for a lumbosacral spine disability, and an increased evaluation for service-connected PTSD by failing to provide an adequate statement of reasons or bases.  The JMR did not disturb that portion of the Board's decision that granted a rating of 70 percent for PTSD from June 5, 2009, nor did it disturb the portions of the Board's decision that dismissed the issues discussed above.  It is now returned to the Board.


FINDINGS OF FACT

1.  Since November 22, 1994, the Veteran's PTSD symptomatology has resulted in definite impairment in relationships and industrial impairment; and since November 7, 1996 to August 6, 2003, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as sleep impairment, depression, and anxiety.

2.  The Veteran's PTSD symptomatology, from August 7, 2003 to June 8, 2005, did not considerably impair the ability to maintain relationships with people or cause considerable industrial impairment nor was it manifested by at least occupational and social impairment with reduced reliability and productivity.

3.  Between April 17, 2002 and February 6, 2009, the Veteran's lumbosacral spine disability was manifested by no more than moderate intervertebral disc syndrome (IVDS) with recurring attacks but without qualifying incapacitating episodes; range of motion during the applicable rating period showed flexion to 30 degrees or better with pain on motion.

4.  Medical evidence of record includes complaints of symptoms of radiculopathy since the date of service connection for the Veteran's back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for PTSD from November 22, 1994 to August 6, 2003 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, 4.132, diagnostic code (DC) 9411 (1993, 1996, 2017).

2.  The criteria for a disability rating in excess of 30 percent for PTSD from August 7, 2006 to June 8, 2005 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, 4.132, DC 9411 (1993, 1996, 2017).

3.  The criteria for an initial evaluation in excess of 20 percent for lumbosacral spine disability between April 17, 2002 and February 6, 2009 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, DC 5293 (2002); DCs 5293, 5294-5295 (2003); DCs 5237, 5243 (2004-2012).

4.  The requirements to establish entitlement to an earlier effective date of November 22, 1994, for grant of service connection for right L5 radiculopathy have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Psychiatric Disability Rating

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating higher than currently assigned.

The Veteran's PTSD is currently rated at 10 percent from November 22, 1994, 30 percent from August 7, 2003, and 70 percent from June 9, 2005.

During the course of this appeal, the criteria for rating mental disorders were amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 7, 1996).  Where there are statutory or regulatory amendments during the course of an appeal, an award may not be granted earlier than the effective date the amendment, with the exception of liberalizing laws not applicable in this case.  38 U.S.C. § 5110 (g).

Thus, the pre-1996 rating criteria may be applied to the entire period since November 22, 1994; and the amended (current) criteria may only be applied from November 7, 1996 forward.  The most favorable criteria for each period will control the rating.

As relevant to this appeal, effective prior to November 7, 1996, PTSD and other psychiatric disorders were evaluated based on the degree of impairment of social and industrial adaptability.  38 C.F.R. §§ 4.129, 4.130 (1993 & 1996).  Specific criteria were set forth in a General Rating Formula for Psychoneurotic Disorders.  See 38 C.F.R. § 4.132.  DCs 9400-9411 (1993 & 1996).  Social impairment, per se, was not to be used as the sole basis for a specific rating; rather, such evidence was to be used only to determine the degree of disability based on all findings.  See 38 C.F.R. § 4.132, DC 9411, Note (1) (1993 & 1996).

Effective prior to November 7, 1996, a noncompensable rating was assigned when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  38 C.F.R. § 4.132, DC 9411 (1993 & 1996).

A 10 percent rating was assigned when symptomatology was less than the criteria required for the 30 percent evaluation, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Id.

A 30 percent rating required definite impairment in the ability to establish or maintain effective and wholesome relationships with people, where the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id.

A 50 percent rating required that the ability to maintain effective or favorable relationships with people was considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  Id.

A 70 percent rating was assigned when psychiatric symptomatology resulted in severe impairment of the ability to establish and maintain effective or favorable relationships with people; symptoms of such severity and persistence to result in severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating was assigned when psychiatric symptomatology so adversely affected the attitudes of all contacts except the most intimate to result in virtual isolation in the community; total incapacitation and bordered on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities (such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior); demonstrable inability to obtain or retain employment as a result of psychoneurotic symptoms.  Id.

On November 7, 1996, the rating criteria for psychiatric disorders were revised and are now found at 38 C.F.R. § 4.130.

Effective November 7, 1996, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.

A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

i.  Procedural History

The Veteran filed a claim of entitlement to service connection for nerves on November 22, 1994.  On January 27, 1995, the Veteran submitted a statement regarding PTSD, and on April 1, 1995, a rating decision for the Veteran's claim for nerves and nightmare disorder was issued, granting service connection for a nightmare disorder with a 10 percent evaluation, effective November 22, 1994, the date of the claim.  On September 16, 1995, a rating decision was issued for the Veteran's nightmare claim, continuing the assigned 10 percent evaluation.  On October 19, 1995, the Veteran submitted a statement indicating his disagreement with the continuation of the assigned 10 percent rating in the September 1995 rating decision and noted that "nightmares disorder should be PTSD."  The Board notes that the October 1995 statement was submitted within the appellate period for both the April 1995 and September 1995 rating decisions.  The Board finds that the October 1995 statement constitutes a notice of disagreement (NOD) of the April 1995 rating decision as to the rating assigned for the Veteran's psychiatric disability.

On January 17, 1996, the RO issued a deferred rating decision for the Veteran's claimed PTSD, and on February 27, 1996, issued a statement of the case (SOC) for the Veteran's nervous condition, denying an increased evaluation for his nervous condition.  The Veteran's appeal was perfected on March, 1, 1996, and on March, 22, 1996, the Veteran submitted a statement regarding his psychiatric disorder.  On May 16, 1996, a rating decision for PTSD denied the claim for lack of a diagnosis of PTSD.  On May 22, 1997, the Veteran had a hearing for his nightmare appeal with the RO, and on August 28, 1997, a supplemental statement of the case (SSOC) for the Veteran's nightmare claim was issued.  On October 26, 2000, the RO issued an SSOC for the Veteran's nightmare claim.  On January 31, 2001, the Veteran's appeal with regard to the nightmare disorder was certified to the Board.  On July 31, 2001, the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for nightmare disorder to the RO for additional review and stayed the issue.

Subsequently, a July 31, 2001 Board decision stayed the Veteran's claim for a nightmare disorder.  A January 2, 2003 rating decision for the Veteran's nightmare issue indicates that there was a "moratorium on adjudication" and that the stay was lifted and ready for review.  On November 10, 2004, the RO issued an SSOC for the Veteran's nightmare claim, and a rating decision, dated November 10, 2004, increased the Veteran's rating for nightmare disorder with anxiety features from a 10 percent rating to a 30 percent rating, effective August 7, 2003, but denied service connection for substance use disorder and PTSD.  In December 2004, the Veteran submitted a statement where he stated that that he accepted the percent of increase assigned for anxiety and nocturnal nightmares but disagreed with the denial of service connection for his claimed PTSD, which he noted had been worsening.  The Veteran stated that he had been diagnosed with PTSD and expressed that he wanted "the percentage that belongs" to him.  

On April 26, 2005, an SOC for the Veteran's PTSD claim was issued listing an NOD from January 11, 2005 but with a handwritten note indicating the date of March 16, 2005.  On April 27, 2005, the Veteran was sent notice that his claim for PTSD was on appeal and that they were working on his nightmare issue from the July 2001 Board remand.  On April 28, 2005, the Veteran submitted a statement requesting service connection for PTSD.  On May 31, 2005, the Veteran's representative submitted a Form 646 regarding the Veteran's nightmare claim.  In a statement received on June 9, 2006, the Veteran requested that his 30 percent service-connected condition of nightmares, making a note of PTSD, be reevaluated based on recent treatment and that his medical condition has worsened considerably.  On October 2, 2006, a rating decision was issued for the nightmare claim, which continued the 30 percent rating.  On November 24, 2006, an NOD was submitted, indicating disagreement with the October 2006 rating decision.

A rating decision from September 29, 2007, indicated that the Veteran's 30 percent rating for nightmare disorder was continued.  In a November 6, 1007 VA Form 9, the Veteran mentions PTSD and nightmares.  A January 22, 2009 deferred rating decision was issued regarding the Veteran's nightmare and PTSD claims, and on October 26, 2009, a rating decision indicated that the Veteran's claim for "PTSD (previously nightmare)" was increased to 50 percent effective August 7, 2006.  A DRO decision for the Veteran's PTSD (nightmare) claim was issued on October 26, 2009.  On October 28, 2009, the Veteran received notice that the RO received his substantive appeal for PTSD on May 26, 2005.  On April 15, 2010, the Veteran's representative submitted an NOD and a letter.

On July 13, 2010, the Veteran's representative resubmitted the April 2010 NOD.  On July 30, 2012, a rating decision for PTSD (nightmare) was issued.  Also on July 30, 2012, the Veteran received notice that his NOD was received.  On August 3, 2012, the Veteran's representative submitted a brief regarding the Veteran's psychiatric issue and its procedural history.  On September 17, 2012, the Veteran's representative issued a letter, as an NOD for the issue of PTSD.  On January 20, 2015, the appeal for the issue of PTSD was certified to the Board, and on March 23, 2016, the Board granted a 70 percent rating for PTSD (formerly nightmares), effective June 9, 2005.  The Veteran appealed the Board's decision to the Court.

In January 2017, the Court remanded the Board's decision and found that the Board failed to address why the Veteran's December 2004 statement did not constitute a NOD.  The Court also instructed that the Board address whether the December 2004 statement affected the finality of the April 1995 rating decision.  Per the Court's instructions, the Board will address the Veteran's rating for PTSD in the period from November 22, 1994 to June 9, 2005.

ii.  Analysis

As discussed above, the Board finds that the Veteran's December 2004 statement, where he expressed that he wanted the "percentage that belongs to him" for his psychiatric condition, constitutes a NOD.  The Board finds that at no point has the Veteran withdrawn any appeal related to his psychiatric conditions.

Certain requirements exist in order for a statement to qualify as a valid NOD.  The NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201.

The Veteran underwent a VA examination for PTSD in February 2009.  The examiner explained that the Veteran's PTSD symptoms appeared in 1994 and that he has had PTSD since he left service, where he performed graves registration duty.  The examiner explained that signs and symptoms of the Veteran's PTSD were present previously but that due to nomenclature, cocaine abuse, or clinical impression, the Veteran's disorder was not properly diagnosed.  The examiner stated that the Veteran's diagnosis of nightmares and anxiety was another way to describe PTSD.

In this case, while there were two separate psychiatric claims on appeal, the Veteran consistently indicated that his nightmare claim should have been rated as PTSD.  It is clear to the Board that the Veteran considered his nightmare disorder and PTSD to be related psychiatric conditions.  Thus, the Board finds that the Veteran viewed both claims as the same issue, seeking the highest possible rating for his psychiatric condition, and expressed disagreement with the related decision.

The Board notes, however, that distinguishing one psychiatric disorder from another is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, while the Veteran is not an expert in the field of psychiatry and not competent to diagnose or label his psychiatric condition, at the same time, also under Clemons, the Veteran cannot be held to be an expert on the adjudicatory procedures involved in a claim for benefits through VA.  As discussed above, after the December 2004 statement from the Veteran, the RO continued to issue decisions for both of the Veteran's claimed psychiatric conditions, and the Veteran, in turn, continued to submit documents related to both conditions.  To add to the confusion, the Veteran's claim for nightmares and anxiety has since been combined and rated with the Veteran's claim for PTSD, effective November 22, 1994, the original date of the claim.  Accordingly, the Board finds that the statements in the December 2004 letter do not amount to a withdrawal of any claim related to a psychiatric condition, to include nightmare disorder.  

As discussed above, the Veteran submitted a statement in October 1995, effectively an NOD with the April 1995 rating decision.  In determining that the December 2004 statement is an NOD, the Board finds that the Veteran has never withdrawn his claim or appeal of any issue involving his psychiatric condition - whether termed PTSD or a nightmare disorder.  Thus, the April 1995 decision did not become final.  Accordingly, the Board finds that the determination that the December 2004 statement is an NOD affects the finality of the April 1995 decision and results in the April 1995 remaining on appeal.  Therefore, the earlier date of the claim is in effect.

In determining the Veteran's disability rating for his psychiatric condition, now claimed as PTSD, the Board will now consider the evidence from 1994 forward.

a.  Period from November 22, 1994 to August 7, 2003

The Veteran was afforded a VA examination for mental disorders in January 1995.  The examiner noted that the Veteran went to the Mayaguez Satellite Clinic about two months prior and reported poor sleep because of nightmares related to service.  The Veteran reported interrupted sleep and nightmares.  The report indicates that the Veteran is irritable, angers easily, and has difficulty concentrating.  The examiner noted that the Veteran's affect was adequate and that the Veteran was not suicidal, homicidal, delusional, nor hallucinating.

In April 1996, the Veteran was afforded a VA examination for PTSD.  The Veteran reported that he had suicidal ideas.  However, the report indicates that the examiner noted that the Veteran was not suicidal, homicidal, or hallucinating.  The report indicates that that the Veteran reported that due to his poor sleep, his job had become a part-time job.  The Veteran reported avoiding sleeping at night due to his fears of nightmares.  The Veteran reported that his condition has been affecting his marriage.  The examiner noted that the Veteran's mood was slightly anxious and his affect was constricted, but no other problems were indicated in the objective findings.  The Veteran received a diagnosis of nightmare disorder with anxiety features, and he was assigned a GAF score of 70.

In July 1997 the Veteran underwent a VA examination for mental disorders.  The Veteran received a diagnosis of nightmare disorder, substance use disorder, alcohol and cannabis abuse by history, and he was assigned a GAF score of 80.

In January 2000, the Veteran underwent a VA examination for mental disorders.  The Veteran received a diagnosis of cocaine abuse rule out dependence and nightmare disorder with anxiety.  A GAF score was not specified for this diagnosis.  The Veteran also received an Axis II diagnosis of very strong borderline personality characteristics and was assessed a GAF score of 65.

The Board finds that the evidence of record indicates that since November 22, 1994, the Veteran's PTSD symptomatology has resulted in definite impairment in the ability to establish or maintain effective and wholesome relationships with people and definite industrial impairment.  This warrants a 30 percent rating under the pre-November 7, 1996, rating criteria.

Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher evaluation of 30 percent is warranted for the period from November 22, 1994 to August 7, 2003.  The medical evidence indicates that the Veteran has been reporting sleep impairment, nightmares, and anxiety since November 1994.  As discussed above, an evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment.  Based on the VA examinations and medical evidence of record, the Board finds that the extent of the Veteran's disability in conjunction with his reported symptoms meet the criteria of a 30 percent evaluation but no higher during this period.

The Board has found that the 30 percent criteria, but no higher, from November 22, 1994 to August 7, 2003, have been met, considering both the current and prior rating criteria.  38 C.F.R. §§ 4.7, 4.130, DC 9411; Hart, 21 Vet. App. 505.

b.  Period from August 7, 2003 to June 9, 2005

In an August 2003 VA psychiatric progress note, the Veteran reported that he was depressed, feeling worthless and helpless, and having bad sleep and nightmares.  The examiner noted that the Veteran exhibited no psychotic symptoms, was not suicidal, was oriented, had good judgment and fair to good insight.  The examiner diagnosed the Veteran with dysthymic disorder.

A medical record from First Panamerican Hospital indicates that the Veteran was admitted by his psychiatrist, Dr. J.L. on June 22, 2004 and discharged on July 4, 2004.  The record indicates that the Veteran tolerated one hour of group activity.  The record indicates that the Veteran's post discharge recommendations included needing or requiring assistance or supervision with his medication routine and that regarding management of free time it notes restructuring of plan is recommended.

A VA treatment record dated September 7, 2004 indicates that the Veteran had chronic insomnia, and that he reported having to clean and wash his hands frequently because of sensations he experiences related to service.  The Veteran reported that he had difficulty with concentration, anxiety, was afraid to socialize, did not tolerate too many people or crowded places, and has nightmares.  The Veteran stated that in the past he has been very irritable and argumentative with his wife, but he denied physical aggressiveness or legal problems.  The treatment record indicates a history, 1-2 years ago, of intoxication with medication "in a self-harm behavior that was treated at home by his wife inducing him to vomit."  The Veteran reported good family support.  Another September 2004 treatment record indicates that the Veteran referenced one psychiatric hospitalization in Hospital Panamerican in June 2004 for cocaine detox and stabilization of his depression, noting that he was thinking about crashing his car.

A July 2004 VA treatment note indicates that the Veteran reported being treated in a hospital for psychological or emotional problems on one occasion.  The Veteran reported experiencing psychological or emotional problems on 15 of the last 30 days.  He reported experiencing serious depression, anxiety, tension, and trouble understanding, concentrating, or remembering.  He reported suicidal ideation and attempting suicide in the past but not within 30 days.

The Board finds that the evidence of record indicates that from August 7, 2003 to June 9, 2005, under the prior criteria, the Veteran's PTSD symptomatology has not resulted in a considerably impaired ability to maintain effective or favorable relationships with people and considerable industrial impairment.  Thus, under the pre-November 7, 1996 rating criteria, a higher rating than the currently assigned 30 percent rating is not warranted.

Based on the foregoing, under the current rating criteria, the Board finds that the evidence is against granting a disability rating higher than 30 percent for the Veteran's PTSD during the period from August 7, 2003 to June 8, 2005.  The evidence does not show that the Veteran's symptoms prior to that date were of the type and degree contemplated by the criteria for a 50 percent disability rating.  The evidence does not show that the Veteran had impaired judgment, memory, or abstract thinking, nor does the evidence indicate panic attacks, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran reported that he had suicidal ideation during this period, the record does not show that such ideation resulted in impairment in most areas.  Also, while there are reports of obsessional rituals, specifically cleaning and washing his hands, the record does not show that these rituals interfered with routine behavior.  Moreover, the extent of his impairment was not shown to be that required for a 50 percent or higher rating prior to June 9, 2005.

Considering both the current and prior rating criteria, the preponderance of the evidence is against the claim for a rating higher than 30 percent prior to June 9, 2005.  The benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

iii.  Extraschedular and TDIU

The Board acknowledges that the Veteran claims that he should be granted TDIU beginning March 1, 2002, when he stopped working.  The Board notes that the Veteran was granted a disability rating of 70 percent for his service-connected PTSD as of June 9, 2005.  At that time, the Board also granted TDIU effective June 9, 2005, and remanded the issue of TDIU for referral for extraschedular consideration because the Veteran did not meet the schedular criteria prior to that date.  Accordingly, the issue of an earlier effective date for TDIU is currently awaiting adjudication by the RO and is not before the Board at this time.

II.  Disability Rating - initial evaluation in excess of 20 percent for IVDS from April 17, 2002 to February 5, 2009

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2002)).  Those provisions became effective September 23, 2002, and replaced the rating criteria of 38 C.F.R. § 4.71a, DC 5293 (as in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, with DC 5243 as the new code for IVDS.  DCs 5290 - 5295 (2003); 38 C.F.R. § 4.71a; DCs 5235 - 5243(2017).

When the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  In addition, there is no prohibition against applying a prior regulation to the period on or after the effective date of a new regulation.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114.  In accordance with VAOPGCPREC 3-2000, the Board will consider the Veteran's claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003).

The following criteria apply to rating IVDS prior to September 23, 2002, in relevant part.  A rating of 20 percent is assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent is assigned for severe IVDS, with recurring attacks with intermittent relief.  A rating of 60 percent is assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002, IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria in relevant part.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 (2017).

Prior to the latest revision of the criteria, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 5292 (2002).  A 10, 20, or 70 percent rating was assigned for, respectively, slight, moderate, or severe limitation of motion.  There was no definition of what constituted slight, moderate, or severe.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints  and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court remanded the Board's previous decision and found that, regarding the Veteran's lumbosacral spine disability, the Board failed to adequately explain its finding that the General Rating Formula, effective September 2003, was inapplicable to evidence of record prior to that date.  The Court also found that the Board failed to address whether the objective evidence of painful motion on repetitive use and painful motion beginning at 20 degrees noted in the April 2006 VA examination, in combination with other functional impairment, may have supported a higher rating.

As discussed above, the issues of entitlement to an initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002 and an initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009 were dismissed by the Board.  That portion of the Board's decision was not disturbed by the JMR.  Thus, the period under review begins April 17, 2002, the date a 20 percent rating was assigned under DC 5243.

In April 2002, the Veteran had a VA examination of the spine in which he complained of current moderate low back pain with radiation to the posterior right leg up to the great toe and occasional numbness of the right leg below the knee.  He reported using prescription pain medication to treat his symptoms with good results up to three hours.  He denied visits to the emergency room due to back pain but stated that he went to his private physician on two occasions for back problems.  He also asserted that he had been placed on bed rest for two and a half months during the past year.  Physical examination showed ROM of flexion to 20 degrees, extension to 20 degrees, lateral flexions to 25 degrees and rotations to 25 degrees.  The examiner indicated that it was difficult to measure ROM and that the Veteran appeared to be exaggerating his responses.  There was no objective evidence of painful motion, muscle spasm, nor tenderness to palpation of the paraspinal muscles.  There were no postural abnormalities or fixed deformities of the back.  He was able to walk unassisted and rise to his feet without difficulty.  The examiner diagnosed minimal diffuse posterior bulging disk L1-2, L2-3 and L4-5, L5-S1; and, minimal degenerative joint disease (DJD) and narrowing of L5-S1 disk space.

In August 2003 the Veteran presented to the VA psychiatric clinic for follow-up and reported that his work attendance, work performance, and his activities of daily living were impacted by his back condition.

In VA treatment records from January 2005, the Veteran complained of occasional low back pain, rated in severity by the Veteran as a 2 out of 10.  The pain was associated with sitting at the computer for 8 hours per day.  An examination showed ROM to be intact, muscle tone adequate, and no deformities, and a neurological examination showed no gross motor or sensory deficits.  The clinical impression was low back pain, possibly secondary to muscle spasm.

In April 2006, the Veteran underwent a VA examination of the spine in which he complained of pain in the paravertebral muscles that sometimes radiated into the right leg and usually lasted 3-4 hours.  The Veteran rated the pain as a 6 out of 10 in intensity.  He indicated that pain medication provided him with mild relief.  The Veteran described experiencing flare-ups associated with increased activity and weather changes, once or twice per week, lasting 3-4 hours, but noted that they did not cause additional limitation of motion.  The Veteran denied bowel or bladder symptoms.  The Veteran wore a back brace but was observed to walk without ambulatory aids; he reported being able to walk for 10-20 minutes and denied unsteadiness or falls.  The Veteran was noted as independent in self-care and activities of daily living.  Range of motion testing revealed forward flexion from 0 to 40 degrees, with pain from 20 to 40 degrees, and functional loss of 50 degrees due to pain; combined ROM was 95 degrees.  Repetitive motion testing elicited pain but no weakness, fatigue or incoordination.  The examiner noted that repetitive performance of thoracolumbar flexion "elicited pain and grimacing after second attempt without any evidence of weakness, fatigue or incoordination."  The examination report does not provide ROM measurements after repeated movements, however, the Veteran showed "some difficulties for dressing lowers as well as below waist activities" and difficulty performing any lifting, heavy or light.  The Veteran exhibited tenderness, spasm and guarding; there was reversed lordosis but no ankylosis, abnormal kyphosis, or scoliosis.  No postural abnormalities were noted, and a neurological examination was grossly normal.  The Veteran denied having any IVDS symptoms.  The examiner diagnosed lumbosacral strain, myositis and lumbar degenerative disc disease (DDD) at L4-5, L5-S1 with minimal compression of dural sac due to bulging disc.

VA treatment records from April 2006 to February 2009 are silent regarding complaints of or treatment for back pain.  The Veteran underwent a VA examination on February 6, 2009, in which his flexion was measured as 35 degrees with pain at 30 degrees.

Addressing first the rating criteria for IVDS, the Veteran reported periods of bed rest and visits to hospital emergency rooms for back symptoms.  This more nearly approximates moderate IVDS, with recurring attacks, for which compensation at 20 percent is appropriate under the rating criteria of 38 C.F.R. § 4.71a, DC 5293 (2002).  A rating of 40 percent under those criteria requires severe IVDS with recurring attacks with intermittent relief, which is not shown in this case; the Board notes the absence of any complaint of or treatment for back pain in the medical records from the period under review.  There are no qualifying incapacitating episodes to warrant increased rating for IVDS under the criteria of 38 C.F.R. §§ 4.7, 4.71a, DC 5293 (2003) and DC 5243 (2004-2015).

Turning to the criteria based on limitation of motion, the VA examination in April 2002 showed flexion to just 20 degrees, which would be rated at 40 percent under the General Rating Formula or 40 percent under DC 5292 as effective prior to the most recent change in the criteria for evaluating disabilities of the spine.  Under the then-current regulation, a rating of 40 percent requires severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. §§ 4.7, 4.71a, DC 5295 (2003).  The examination in April 2002 showed no objective evidence of painful motion, no muscle spasm, and no tenderness to palpation of the paraspinal muscles.  There were no postural abnormalities or fixed deformities of the back; thus, the Veteran's disability did not approximate the then-current criteria for the higher rating.  Moreover, the comment regarding apparent exaggeration of symptoms, coupled with the lack of objective signs of pain leads the Board to the conclusion that a rating higher than 20 percent is not warranted under any criteria based on the evidence during this time frame.

The April 2006 VA examination showed that the Veteran had flexion to 40 degrees, but that he could not reach this point without pain noted to being at 20 degrees.  The General Rating Formula assigns a 40 percent rating for flexion limited to 30 degrees or less.  The Board notes that rating based on limitation of motion specifically contemplates the presence of pain.  However, the Court has held that pain "may result in functional loss, but only if it limits the ability to 'perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v.Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40).  Here, there is no indication that the Veteran's pain limits his ability to perform normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  While the examination noted that the Veteran showed some difficulty dressing and lifting, the examination also noted that repetitive motion testing elicited pain but no weakness, fatigue, or incoordination and that repetitive performance of thoracolumbar flexion elicited pain but without any evidence of weakness, fatigue, or incoordination.  Thus, the Board concludes that the Veteran's limitation of motion does not approximate the criteria for a higher rating under the General Rating Formula or under the previous rating criteria for limitation of motion.

In sum, based on the evidence and analysis above, the Board finds the requirements for an initial evaluation in excess of 20 percent for lumbosacral spine disability between April 17, 2002 and February 6, 2009, have not been met.  38 C.F.R. § 4.7.  Accordingly, the claim must be denied.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of IVDS, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2017) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

III.  Earlier Effective Date 

The Veteran contends that an earlier effective date is warranted for his service-connected radiculopathy, secondary to his thoracolumbar spine disability.  The Board notes that the Veteran's current effective date, February 6, 2009, is the date of the Veteran's VA examination indicating a diagnosis of, inter alia, right L-5 radiculopathy.  The Veteran's back disability was service-connected on November 22, 1994.

The Court remanded the Board's previous decision and found that, regarding the Veteran's right L5 radiculopathy, the Board failed to discuss evidence related to radiculopathy and failed to fully explain why the neurological abnormalities noted in the 2002 VA examination do not amount to medical evidence of a disability sufficient to demonstrate manifestation of a neurological disability.

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b).

A December 1994 VA treatment note shows that the Veteran complained of worsening pain and was given a diagnostic assessment of "sciatica rule out herniated nucleus pulposus (HNP), radiculopathy."

A November 1995 VA medical record indicates a positive straight leg raise (SLR) test, and provides a diagnostic impression of possible radiculopathy at the L5 root.

A March 1998 letter from the Veteran's physician, Dr. J, indicates that the Veteran was unable to work due to his diagnosis of lumbar radiculopathy.

The Veteran had a VA examination of the spine in April 2002 in which he complained of current, moderate, low back pain with radiation to the posterior right leg up to the great toe, and occasional numbness of the right leg below the knee.  Neurological examination showed positive SLR bilaterally; right ankle jerk was absent and sensation to pinprick and smooth sensation was diminished in the right leg.  The examiner diagnosed DJD and discogenic disease.  The examination report is silent for any diagnosed peripheral nerve abnormality.

The Veteran had a VA examination of the spine in April 2006 in which he complained of pain in the paravertebral muscles that sometimes radiated into the right leg, usually lasting 3-4 hours.

In January 2007 the Veteran received treatment from the VA physical medicine and rehabilitation clinic for complaints of pain and numbness in the right leg, initially constant but now intermittent.  The clinical impression was a suggestion of radiculopathy starting at L4.  In April 2007, he reported that he had developed numbness in the left leg, and the clinical impression continued to be suggestion of L-4 radiculopathy.

A May 2007 VA treatment note reflects symptoms of diffuse numbness of the right lower limb, with a tingling sensation on the lateral aspect of the left foot.

The Veteran had a VA examination February 6, 2009 for his spine.  The Veteran had a private electromyography (EMG) study on February 10, 2009, that showed mild right L5 radiculopathy.  On February 20, 2009 the VA examiner reviewed the results of both the clinical evaluation and the EMG study and diagnosed lumbar muscle spasm, lumbar right paracentral disc herniation at L4-L5, right L5 radiculopathy (clinically and by EMG study), and lumbar DDD.  The grant of service connection for right L5 radiculopathy was assigned February 6, 2009, the date of the VA spine examination.

While the record indicates that the Veteran received a diagnosis of right L5 radiculopathy in February 2009, the evidence indicates that the Veteran complained of right-sided pain, weakness and numbness prior to February 2009.

However, as the Court noted in its decision that "the Court has held that an effective date can generally be no earlier than the "facts found", which include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  The effective date to benefits is not the date of a specific diagnosis of a condition, but rather the date the disability arose based on "all facts found".  Craig v. Nicholson, 22 Vet. App. 72 (Table) (2007)." 

In this case, the Veteran was service connected for his back disability on November 22, 1994.  Since that time, the record indicates that the Veteran has been suffering from symptoms of radiculopathy.  As such, evidence of the Veteran's complaints and subsequent diagnosis of L5 radiculopathy indicate that an earlier effective date of November 22, 1994 is warranted.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an earlier effective date of November 22, 1994 is granted for right L5 radiculopathy.  See 38 U.S.C. § 5107(b) (2012).  The AOJ should determine the appropriate disability rating for the additional period of time, a determination that the Veteran can appeal if he disagrees with such rating.


ORDER

An initial rating of 30 percent disabling for PTSD from November 22, 1994 to August 6, 2003, is granted, subject to the regulations governing the disbursement of monetary benefits..

An initial rating in excess of 30 percent disabling for PTSD from August 7, 2003 to June 8, 2005, is denied.





	(CONTINUED ON NEXT PAGE)




An initial evaluation in excess of 20 percent for a lumbosacral spine disability from April 17, 2002 to February 5, 2009 is denied.

An effective date of November 22, 1994, but no earlier, for entitlement to service connection for right L5 radiculopathy, is granted.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


